


Use these links to rapidly review the document
PRACTICEWORKS, INC. 2000 STOCK OPTION PLAN As Amended and Restated as of October
16, 2001



PRACTICEWORKS, INC.
2000 STOCK OPTION PLAN

As Amended and Restated as of
October 16, 2001


--------------------------------------------------------------------------------


TABLE OF CONTENTS




 
§ 1. BACKGROUND AND PURPOSE
§ 2. DEFINITIONS   2.1            Affiliate   2.2            Board  
2.3            Change in Control   2.4            Code  
2.5            Committee   2.6            Director   2.7            Employee  
2.8            Fair Market Value   2.9            ISO   2.10          1933 Act  
2.11          1934 Act   2.12          Non-Committee Administrators  
2.13          Non-ISO   2.14          Option   2.15          Option Certificate
  2.16          Option Price   2.17          Parent   2.18          Plan  
2.19          PracticeWorks   2.20          Rule 16b-3   2.21          Stock  
2.22          Stock Grant   2.23          Stock Grant Certificate  
2.24          SAR Value   2.25          Stock Appreciation Right  
2.26          Stock Appreciation Right Certificate   2.25          Stock
Appreciation Right Certificate TC   2.27          Subsidiary   2.28          Ten
Percent Shareholder
§ 3. SHARES RESERVED UNDER PLAN
§ 4. EFFECTIVE DATE
§ 5. COMMITTEE
§ 6. ELIGIBILITY AND ANNUAL GRANT CAPS
§ 7. OPTIONS   7.1            Committee Action   7.2            $100,000 Limit  
7.3            Option Price   7.4            Payment   7.5            Exercise
Period   7.6            Reload Option Grants
§ 8. STOCK APPRECIATION RIGHTS   8.1            Committee Action  
8.2            Terms and Conditions   8.3            Exercise

--------------------------------------------------------------------------------


§ 9. STOCK GRANTS   9.1            Committee Action   9.2            Conditions
  9.3            Dividends and Voting Rights   9.4            Satisfaction of
Forfeiture Conditions
§ 10. NON-TRANSFERABILITY
§ 11. SECURITIES REGISTRATION
§ 12. LIFE OF PLAN
§ 13. ADJUSTMENT   13.1          Capital Structure   13.2          Corporate
Transactions   13.3          Fractional Shares
§ 14. SALE, MERGER OR CHANGE IN CONTROL
§ 15. AMENDMENT OR TERMINATION
§ 16. MISCELLANEOUS   16.1          Shareholder Rights   16.2          No
Contract of Employment   16.3          Withholding   16.4          Construction
  16.5          Other Conditions   16.6          Rule 16b-3  
16.7          Loans

ii

--------------------------------------------------------------------------------


§ 1.
BACKGROUND AND PURPOSE


        The purpose of this Plan is to promote the interest of PracticeWorks by
authorizing the Committee to grant Options and Stock Appreciation Rights and to
make Stock Grants to Employees and Directors, and the Non-Committee
Administrators to grant Options under limited authority to Employees, in order
(1) to attract and retain Employees and Directors, (2) to provide an additional
incentive to an Employee or Director to work to increase the value of Stock and
(3) to provide an Employee or Director with a stake in the future of
PracticeWorks which corresponds to the stake of each of PracticeWorks'
stockholders. This Plan is an amendment and restatement of the
PracticeWorks, Inc. 2000 Broad-Based Stock Plan that PracticeWorks adopted on
August 10, 2000, and previously amended and restated as of December 1, 2000.


§ 2.
DEFINITIONS


        2.1    Affiliate—means any organization (other than a Subsidiary) that
would be treated as under common control with PracticeWorks under § 414(c) of
the Code if "50 percent" were substituted for "80 percent" in the income tax
regulations under § 414(c) of the Code.

        2.2    Board—means the Board of Directors of PracticeWorks.

        2.3    Change in Control—means (1) a "change in control" of
PracticeWorks of a nature that would be required to be reported in response to
Item 6(e) of Schedule 14A for a proxy statement filed under Section 14(a) of the
1934 Act, (2) a "person" (as that term is used in Section 14(d)(2) of the 1934
Act) becomes after the effective date of this Plan the beneficial owner (as
defined in Rule 13d-3 under the 1934 Act) directly or indirectly of securities
representing 50% or more of the combined voting power for election of directors
of the then outstanding securities of PracticeWorks, (3) the individuals who at
the beginning of any period of two consecutive years or less constitute the
Board cease for any reason during such period to constitute at least a majority
of the Board, unless the election or nomination for election of each new member
of the Board was approved by vote of at least two-thirds of the members of the
Board then still in office who were members of the Board at the beginning of
such period, (4) the shareholders of PracticeWorks approve any dissolution or
liquidation of PracticeWorks or any sale or disposition of 50% or more of the
assets or business of PracticeWorks or (5) the shareholders of PracticeWorks
approve a merger or consolidation to which PracticeWorks is a party (other than
a merger or consolidation with a wholly-owned subsidiary of PracticeWorks) or a
share exchange in which PracticeWorks shall exchange PracticeWorks shares for
shares of another corporation as a result of which the persons who were
shareholders of PracticeWorks immediately before the effective date of such
merger, consolidation or share exchange shall have beneficial ownership of less
than 50% of the combined voting power for election of directors of the surviving
corporation following the effective date of such merger, consolidation or share
exchange.

        2.4    Code—means the Internal Revenue Code of 1986, as amended.

        2.5    Committee—means the Compensation Committee of the Board if each
member of such committee comes within the definition of a non-employee director
under Rule 16b-3 or, if each such member fails to come within such definition,
the Board.

        2.6    Director—means any member of the Board who is not an employee of
PracticeWorks or a Parent or Subsidiary or Affiliate.

1

--------------------------------------------------------------------------------


        2.7    Employee—means an employee of PracticeWorks or any Subsidiary or
Parent or Affiliate designated by the Committee or by any or all of the
Non-Committee Administrators who, in the judgment of the Committee or such
Non-Committee Administrator acting in its absolute discretion and in recognition
of the fact that PracticeWorks intends that grants under this Plan be made on a
broad basis, seems likely to play a relatively significant role directly or
indirectly in the success of PracticeWorks.

        2.8    Fair Market Value—means (1) the closing price on any date for a
share of Stock as reported by The Wall Street Journal or, if The Wall Street
Journal no longer reports such closing price, such closing price as reported by
a newspaper or trade journal selected by the Committee or, if no such closing
price is available on such date, (2) such closing price as so reported in
accordance with § 2.8(1) for the immediately preceding business day, or, if no
newspaper or trade journal reports such closing price or if no such price
quotation is available, (3) the price which the Committee acting in good faith
determines through any reasonable valuation method that a share of Stock might
change hands between a willing buyer and a willing seller, neither being under
any compulsion to buy or to sell and both having reasonable knowledge of the
relevant facts.

        2.9    ISO—means an option granted under this Plan to purchase Stock
which is intended to satisfy the requirements of § 422 of the Code

        2.10    1933 Act—means the Securities Act of 1933, as amended.

        2.11    1934 Act—means the Securities Exchange Act of 1934, as amended.

        2.12    Non-Committee Administrators—means the Chairman of the Board and
the President and Chief Executive Officer of PracticeWorks and one or more
executive officers that may be designated by the Board of Directors and given
authority severally to grant Options under this Plan as provided in § 7.1.

        2.13    Non-ISO—means an option granted under this Plan to purchase
stock which is intended to fail to satisfy the requirements of § 422 of the
Code.

        2.14    Option—means an ISO or Non-ISO option which is granted under
§ 7.

        2.15    Option Certificate—means the written certificate which sets
forth the terms and conditions of an Option granted under this Plan.

        2.16    Option Price—means the price which shall be paid to purchase one
share of Stock upon the exercise of an Option granted under this Plan.

        2.17    Parent—means any corporation which is a parent corporation
(within the meaning of § 424(e) of the Code) of PracticeWorks.

        2.18    Plan—means this PracticeWorks, Inc. 2000 Stock Option Plan as
amended and restated as of December 1, 2000, and on October 16, 2001, and as
amended from time to time thereafter.

        2.19    PracticeWorks—means PracticeWorks, Inc. and any successor to
PracticeWorks, Inc.

        2.20    Rule 16b-3—means the exemption under Rule 16b-3 to Section 16(b)
of the 1934 Act or any successor to such rule.

        2.21    Stock—means the common stock of PracticeWorks.

        2.22    Stock Grant—means Stock granted under § 9.

        2.23    Stock Grant Certificate—means the written certificate which sets
forth the terms and conditions of a Stock Grant.

2

--------------------------------------------------------------------------------


        2.24    SAR Value—means the value assigned by the Committee to a share
of Stock in connection with the grant of a Stock Appreciation Right under § 8.

        2.25    Stock Appreciation Right—means a right to receive the
appreciation in a share of Stock which is granted under § 8.

        2.26    Stock Appreciation Right Certificate—means the written
certificate which sets forth the terms and conditions of a Stock Appreciation
Right which is not granted to a Employee as part of an Option.

        2.27    Subsidiary—means a corporation which is a subsidiary corporation
(within the meaning of § 424(f) of the Code) of PracticeWorks.

        2.28    Ten Percent Shareholder—means a person who owns (after taking
into account the attribution rules of § 424(d) of the Code) more than ten
percent of the total combined voting classes of Stock of either PracticeWorks, a
Subsidiary or a Parent.


§ 3.
SHARES RESERVED UNDER PLAN


        There shall (subject to § 13) be 8,000,000 shares of Stock reserved for
issuance under this Plan, and no more than such number of shares shall (subject
to § 13) be issued in connection with the exercise of ISOs. Such shares of Stock
shall be reserved to the extent that PracticeWorks deems appropriate from
authorized but unissued shares of Stock and from shares of Stock which have been
reacquired by PracticeWorks. Any shares of Stock subject to an Option or to a
Stock Grant which remain unissued after the cancellation, expiration or exchange
of such Option or Stock Grant or which are forfeited after issuance and any
shares of Stock subject to issuance under a Stock Appreciation Right which
remain unissued after the cancellation or expiration of such Stock Appreciation
Right thereafter shall again become available for issuance under this Plan. Any
shares of Stock used to satisfy a withholding obligation shall be treated as
issued under this Plan and not again become available for grants under this
Plan. Finally, if the Option Price under an Option is paid in whole or in part
in shares of Stock or if shares of Stock are tendered to PracticeWorks in
satisfaction of any condition to a Stock Grant, such shares thereafter shall
become available for issuance under this Plan and shall be treated the same as
any other shares available for issuance under this Plan.


§ 4.
EFFECTIVE DATE


        The effective date of this Plan as amended and restated shall be the
date of its adoption by the Board, provided the shareholder of PracticeWorks
(acting at a duly called meeting) approve such adoption within twelve months of
such effective date. Any Option, or Stock Appreciation granted Right or Stock
Grant made before such shareholder approval automatically shall be granted
subject to such approval.


§ 5.
COMMITTEE AND NON-COMMITTEE ADMINISTRATORS


        This Plan shall be administered by the Committee and, to the extent of
their authority, by the Non-Committee Administrators, or any of them. The
Committee acting in its absolute discretion shall exercise such powers and take
such action as expressly called for under this Plan and, further, the Committee
shall have the power to interpret this Plan and (subject to § 14 and § 15 and
Rule 16b-3) to take such other action in the administration and operation of
this Plan as the Committee deems equitable under the circumstances, which action
shall be binding on PracticeWorks, on each affected Employee or Director and on
each other person directly or indirectly affected by such action. The

3

--------------------------------------------------------------------------------


Non-Committee Administrators will have and may exercise the limited authority
set forth in § 7, and action taken by the Non-Committee Administrators, or any
of them, also shall be binding on PracticeWorks, on each affected Employee and
on each other person directly or indirectly affected by such action.


§ 6.
ELIGIBILITY AND ANNUAL GRANT CAPS


        Only Employees who are employed by PracticeWorks or a Subsidiary or a
Parent shall be eligible for a grant of ISOs under the Plan. All Employees and
Directors shall be eligible for the grant of Non-ISOs and Stock Appreciation
Rights and for Stock Grants under this Plan. No Employee or Director shall be
granted in any calendar year an Option to purchase (subject to § 13) more than
1,000,000 shares of Stock or a Stock Appreciation Right based on the
appreciation with respect to (subject to § 13) more than 1,000,000 shares of
Stock.


§ 7.
OPTIONS


        7.1    Committee Action; Non-Committee Administrators Action. The
Committee acting in its absolute discretion shall have the right to grant
Options to Employees and to Directors under this Plan from time to time to
purchase shares of Stock and, further, the Committee shall have the right to
grant new Options in exchange for the cancellation of outstanding Options which
have a higher or lower Option Price than the new Options. In addition, the
Non-Committee Administrators, or any of them acting alone, shall have the right
to grant Options to Employees for up to an aggregate of 25,000 shares of common
stock per quarter; however, the Non-Committee Administrators may not grant
Options to officers subject to Section 16 of the 1934 Act, nor to officers whose
compensation reaches the levels addressed by Code § 162(m). Each grant of an
Option to a Employee or Director shall be evidenced by an Option Certificate,
and each Option Certificate shall set forth whether the Option is an ISO or a
Non-ISO and shall set forth such terms and conditions to such grant as the
Committee acting in its absolute discretion deems consistent with the terms of
this Plan; however, if the Committee grants an ISO and a Non-ISO to an Employee
on the same date, the right of the Employee to exercise the ISO shall not be
conditioned on his or her failure to exercise the Non-ISO.

        7.2    $100,000 Limit. No Option shall be treated as an ISO to the
extent that the aggregate Fair Market Value of the Stock subject to the Option
which would first become exercisable in any calendar year exceeds $100,000. Any
such excess shall instead automatically be treated as a Non-ISO. The Committee
shall interpret and administer the ISO limitation set forth in this § 7.2 in
accordance with § 422(d) of the Code, and the Committee shall treat this § 7.2
as in effect only for those periods for which § 422(d) of the Code is in effect.

        7.3    Option Price. The Option Price for each share of Stock subject to
an Option shall be no less than the Fair Market Value of a share of Stock on the
date the Option is granted; provided, however, if the Option is an ISO granted
to an Employee who is a Ten Percent Shareholder, the Option Price for each share
of Stock subject to such ISO shall be no less than 110% of the Fair Market Value
of a share of Stock on the date such ISO is granted.

        7.4    Payment. The Option Price shall be payable in full upon the
exercise of any Option, and at the discretion of the Committee an Option
Certificate can provide for the payment of the Option Price either in cash, by
check or in Stock which has been held for at least 6 months and which is
acceptable to the Committee or in any combination of cash, check and such Stock.
The Option Price in addition may be paid through any cashless exercise procedure
which is acceptable to the Committee or its delegate and which is facilitated
through a sale of Stock. Any payment made in Stock shall be treated as equal to
the Fair Market Value of such Stock on the date the certificate for such Stock
(or proper

4

--------------------------------------------------------------------------------


evidence of such certificate) is presented to the Committee or its delegate in
such form as acceptable to the Committee.

        7.5    Exercise Period. Each Option granted under this Plan shall be
exercisable in whole or in part at such time or times as set forth in the
related Option Certificate, but no Option Certificate shall make an Option
exercisable on or after the earlier of

(1)the date which is the fifth anniversary of the date the Option is granted, if
the Option is an ISO and the Employee is a Ten Percent Shareholder on the date
the Option is granted, or

(2)the date which is the tenth anniversary of the date the Option is granted, if
the Option is (a) a Non-ISO or (b) an ISO which is granted to an Employee who is
not a Ten Percent Shareholder on the date the Option is granted.

        An Option Certificate may provide for the exercise of an Option after
the employment of an Employee or a Director's status as such has terminated for
any reason whatsoever, including death or disability.

        7.6    Reload Option Grants. The Committee as part of the grant of an
Option may provide in the related Option Certificate for the automatic grant of
an additional Option as of each date that an Employee or Director exercises the
original Option if the Employee or Director in connection with such exercise
uses (in accordance with § 7.4) Stock to pay all or a part of the Option Price
or uses Stock to satisfy all or a part of any related tax withholding
requirement. As for each such additional Option,

(1)the number of shares of Stock subject to the additional Option shall be no
more than the number of shares of Stock used to pay the related Option Price or
to satisfy the related withholding requirement,

(2)the Option Price shall be no less than the Fair Market Value of a share of
Stock on the date of the related exercise of the original Option,

(3)the additional Option shall expire no later than the expiration date for the
original Option,

(4)the additional Option shall be subject to such other terms and conditions as
the Committee deems appropriate under the circumstances, and

(5)the additional Option shall be evidenced by a Stock Option Certificate.


§ 8.
STOCK APPRECIATION RIGHTS


        8.1    Committee Action. The Committee acting in its absolute discretion
shall have the right to grant Stock Appreciation Rights to Employees and to
Directors under this Plan from time to time, and each Stock Appreciation Right
grant shall be evidenced by a Stock Appreciation Right Certificate or, if such
Stock Appreciation Right is granted as part of an Option, shall be evidenced by
the Option Certificate for the related Option.

        8.2    Terms and Conditions.

(a)Stock Appreciation Right Certificate. If a Stock Appreciation Right is
evidenced by a Stock Appreciation Right Certificate, such certificate shall set
forth the number of shares of Stock on which the Employee's or Director's right
to appreciation shall be based and the SAR Value of each share of Stock. Such
SAR Value shall be no less than the Fair Market Value of a share of Stock on the
date that the Stock Appreciation Right is

5

--------------------------------------------------------------------------------

granted. The Stock Appreciation Right Certificate shall set forth such other
terms and conditions for the exercise of the Stock Appreciation Right as the
Committee deems appropriate under the circumstances, but no Stock Appreciation
Right Certificate shall make a Stock Appreciation Right exercisable on or after
the date which is the tenth anniversary of the date such Stock Appreciation
Right is granted.

(b)Option Certificate. If a Stock Appreciation Right is evidenced by an Option
Certificate, the number of shares of Stock on which the Employee's or Director's
right to appreciation shall be based shall be the same as the number of shares
of Stock subject to the related Option and the SAR Value for each such share of
Stock shall be no less than the Option Price under the related Option. Each such
Option Certificate shall provide that the exercise of the Stock Appreciation
Right with respect to any share of Stock shall cancel the Employee's or
Director's right to exercise his or her Option with respect to such share and,
conversely, that the exercise of the Option with respect to any share of Stock
shall cancel the Employee's or Director's right to exercise his or her Stock
Appreciation Right with respect to such share. A Stock Appreciation Right which
is granted as part of an Option shall be exercisable only while the related
Option is exercisable. The Option Certificate shall set forth such other terms
and conditions for the exercise of the Stock Appreciation Right as the Committee
deems appropriate under the circumstances.

        8.3    Exercise. A Stock Appreciation Right shall be exercisable only
when the Fair Market Value of a share of Stock on which the right to
appreciation is based exceeds the SAR Value for such share, and the payment due
on exercise shall be based on such excess with respect to the number of shares
of Stock to which the exercise relates. An Employee or Director upon the
exercise of his or her Stock Appreciation Right shall receive a payment from
PracticeWorks in cash or in Stock issued under this Plan, or in a combination of
cash and Stock, and the number of shares of Stock issued shall be based on the
Fair Market Value of a share of Stock on the date the Stock Appreciation Right
is exercised. The Committee acting in its absolute discretion shall have the
right to determine the form and time of any payment under this § 8.3.


§ 9.
STOCK GRANTS


        9.1    Committee Action. The Committee acting in its absolute discretion
shall have the right to make Stock Grants to Employees and to Directors. Each
Stock Grant shall be evidenced by a Stock Grant Certificate, and each Stock
Grant Certificate shall set forth the conditions, if any, under which Stock will
be issued under the Stock Grant and the conditions under which the Employee's or
Director's interest in any Stock which has been issued will become
non-forfeitable.

        9.2    Conditions.

(a)Conditions to Issuance of Stock. The Committee acting in its absolute
discretion may make the issuance of Stock under a Stock Grant subject to the
satisfaction of one, or more than one, condition which the Committee deems
appropriate under the circumstances for Employees or Directors generally or for
an Employee or a Director in particular, and the related Stock Grant Certificate
shall set forth each such condition and the deadline for satisfying each such
condition. Stock subject to a Stock Grant shall be issued in the name of an
Employee or Director only after each such condition, if any, has been timely
satisfied, and any Stock which is so issued shall be held by PracticeWorks
pending the satisfaction of the forfeiture conditions, if any, under § 9.2(b)
for the related Stock Grant.

6

--------------------------------------------------------------------------------

(b)Forfeiture Conditions. The Committee acting in its absolute discretion may
make Stock issued in the name of an Employee or Director subject to one, or more
than one, objective employment, performance or other forfeiture condition that
the Committee acting in its absolute discretion deems appropriate under the
circumstances for Employees or Directors generally or for an Employee or a
Director in particular, and the related Stock Grant Certificate shall set forth
each such forfeiture condition, if any, and the deadline, if any, for satisfying
each such forfeiture condition. An Employee's or a Director's non-forfeitable
interest in the shares of Stock underlying a Stock Grant shall depend on the
extent to which he or she timely satisfies each such condition. Each share of
Stock underlying a Stock Grant shall be unavailable under § 3 after such grant
is effective unless such share thereafter is forfeited as a result of a failure
to timely satisfy a forfeiture condition, in which event such share of Stock
shall again become available under § 3 as of the date of such forfeiture.

        9.3    Dividends and Voting Rights. If a cash dividend is paid on a
share of Stock after such Stock has been issued under a Stock Grant but before
the first date that an Employee's or a Director's interest in such Stock (1) is
forfeited completely or (2) becomes completely non-forfeitable, PracticeWorks
shall pay such cash dividend directly to such Employee or Director. If a Stock
dividend is paid on such a share of Stock during such period, such Stock
dividend shall be treated as part of the related Stock Grant, and an Employee's
or a Director's interest in such Stock dividend shall be forfeited or shall
become non-forfeitable at the same time as the Stock with respect to which the
Stock dividend was paid is forfeited or becomes non-forfeitable. The disposition
of each other form of dividend which is declared on such a share of Stock during
such period shall be made in accordance with such rules as the Committee shall
adopt with respect to each such dividend. An Employee or a Director also shall
have the right to vote the Stock issued under his or her Stock Grant during such
period.

        9.4    Satisfaction of Forfeiture Conditions. A share of Stock shall
cease to be subject to a Stock Grant at such time as an Employee's or a
Director's interest in such Stock becomes non-forfeitable under this Plan, and
the certificate representing such share shall be transferred to the Employee or
Director as soon as practicable thereafter.


§ 10.
NON-TRANSFERABILITY


        No Option, Stock Grant or Stock Appreciation Right shall (absent the
Committee's consent) be transferable by an Employee or a Director other than by
will or by the laws of descent and distribution, and any Option or Stock
Appreciation Right shall (absent the Committee's consent) be exercisable during
an Employee's or Director's lifetime only by the Employee or Director. The
person or persons to whom an Option or Stock Grant or Stock Appreciation Right
is transferred by will or by the laws of descent and distribution (or with the
Committee's consent) thereafter shall be treated as the Employee or Director.


§ 11.
SECURITIES REGISTRATION


        As a condition to the receipt of shares of Stock under this Plan, the
Employee or Director shall, if so requested by PracticeWorks, agree to hold such
shares of Stock for investment and not with a view of resale or distribution to
the public and, if so requested by PracticeWorks, shall deliver to PracticeWorks
a written statement satisfactory to PracticeWorks to that effect. Furthermore,
if so requested by PracticeWorks, the Employee or Director shall make a written
representation to PracticeWorks that he or she will not sell or offer for sale
any of such Stock unless a registration statement shall be in effect with
respect to such Stock under the 1933 Act and any applicable state

7

--------------------------------------------------------------------------------


securities law or he or she shall have furnished to PracticeWorks an opinion in
form and substance satisfactory to PracticeWorks of legal counsel satisfactory
to PracticeWorks that such registration is not required. Certificates
representing the Stock transferred upon the exercise of an Option or Stock
Appreciation Right or upon the lapse of the forfeiture conditions, if any, on
any Stock Grant may at the discretion of PracticeWorks bear a legend to the
effect that such Stock has not been registered under the 1933 Act or any
applicable state securities law and that such Stock cannot be sold or offered
for sale in the absence of an effective registration statement as to such Stock
under the 1933 Act and any applicable state securities law or an opinion in form
and substance satisfactory to PracticeWorks of legal counsel satisfactory to
PracticeWorks that such registration is not required.


§ 12.
LIFE OF PLAN


        No Option or Stock Appreciation Right shall be granted or Stock Grant
made under this Plan on or after the earlier of

(1)the tenth anniversary of the effective date of this Plan (as determined under
§ 4), in which event this Plan otherwise thereafter shall continue in effect
until all outstanding Options and Stock Appreciation Rights have been exercised
in full or no longer are exercisable and all Stock issued under any Stock Grants
under this Plan have been forfeited or have become non-forfeitable, or

(2)the date on which all of the Stock reserved under § 3 has (as a result of the
exercise of Options or Stock Appreciation Rights granted under this Plan or the
satisfaction of the forfeiture conditions, if any, on Stock Grants) been issued
or no longer is available for use under this Plan, in which event this Plan also
shall terminate on such date.


§ 13.
ADJUSTMENT


        13.1    Capital Structure. The number, kind or class (or any combination
thereof) of shares of Stock reserved under § 3, the number, kind or class (or
any combination thereof) of shares of Stock subject to Options or Stock
Appreciation Rights granted under this Plan and the Option Price of such Options
and the SAR Value of such Stock Appreciation Rights as well as the number, kind
or class (or any combination thereof) of shares of Stock subject to Stock Grants
granted under this Plan shall be adjusted by the Committee in an equitable
manner to reflect any change in the capital structure of PracticeWorks,
including, but not limited to, such changes as stock dividends and stock splits,
or any transaction involving PracticeWorks which is not described in § 13.2.

        13.2    Corporate Transactions. The Committee as part of any corporate
transaction described in § 424(a) of the Code shall have the right to adjust (in
any manner which the Committee in its discretion deems consistent with § 424(a)
of the Code) the number, kind or class (or any combination thereof) of shares of
Stock reserved under § 3. Furthermore, the Committee as part of any corporate
transaction described in § 424(a) of the Code shall have the right to adjust (in
any manner which the Committee in its discretion deems consistent with § 424(a)
of the Code) the number, kind or class (or any combination thereof) of shares of
Stock subject to any outstanding Stock Grants under this Plan and any related
grant conditions and forfeiture conditions, and the number, kind or class (or
any combination thereof) of shares subject to Option and Stock Appreciation
Right grants previously made under this Plan and the related Option Price and
SAR Value for each such Option and Stock Appreciation Right, and, further, shall
have the right (in any manner which the Committee in its discretion deems
consistent with § 424(a) of the Code) to make any Stock Grants and Option and
Stock Appreciation Right grants to effect the assumption of, or the substitution
for, stock grants and option and stock appreciation right grants previously made
by any other corporation to the extent that

8

--------------------------------------------------------------------------------


such corporate transaction calls for such substitution or assumption of such
stock grants and stock option and stock appreciation right grants.

        13.3    Fractional Shares. If any adjustment under this § 13 would
create a fractional share of Stock or a right to acquire a fractional share of
Stock, such fractional share shall be disregarded and the number of shares of
Stock reserved under this Plan and the number subject to any Options or Stock
Appreciation Right grants and Stock Grants shall be the next lower number of
shares of Stock, rounding all fractions downward. An adjustment made under this
§ 13 by the Committee shall be conclusive and binding on all affected persons.


§ 14.
SALE, MERGER OR CHANGE IN CONTROL


        If (1) PracticeWorks agrees on any date (whether or not such agreement
is subject to the approval of PracticeWorks' shareholders) to sell all or
substantially all of its assets or agrees to any merger, consolidation,
reorganization, division or other corporate transaction in which Stock is
converted into another security or into the right to receive securities or
property or if (2) a tender offer is made on any date which could lead to a
Change in Control (other than a tender offer by PracticeWorks or an employee
benefit plan established and maintained by PracticeWorks) and the Board does not
recommend to PracticeWorks' shareholders that the tender offer be rejected, or
if (3) there otherwise is a Change in Control of PracticeWorks on any date, then
any and all conditions to the exercise of all outstanding Options and Stock
Appreciation Rights on such date and any and all outstanding issuance and
forfeiture conditions on any Stock Grants on such date automatically shall be
deemed satisfied in full on such date, and the Board shall have the right (to
the extent expressly required as part of such transaction) to cancel such
Options, Stock Appreciation Rights and Stock Grants after providing each
Employee and Director a reasonable period (which period shall not be less than
30 days) to exercise his or her Options and Stock Appreciation Rights and to
take such other action as necessary or appropriate to receive the Stock subject
to any Stock Grants.


§ 15.
AMENDMENT OR TERMINATION


        This Plan may be amended by the Board from time to time to the extent
that the Board deems necessary or appropriate; provided, however, (1) no
amendment shall be made absent the approval of the shareholders of PracticeWorks
to the extent such approval is required under applicable law and (2) no
amendment shall be made to § 14 on or after any date described in § 14(1),
§ 14(2) or § 14(3) which might adversely affect any rights which otherwise vest
on such date. The Board also may suspend granting Options or Stock Appreciation
Rights or making Stock Grants under this Plan at any time and may terminate this
Plan at any time; provided, however, the Board shall not have the right
unilaterally to modify, amend or cancel any Option or Stock Appreciation Right
granted or Stock Grant made before such suspension or termination unless (x) the
Employee or Director consents in writing to such modification, amendment or
cancellation or (y) there is a dissolution or liquidation of PracticeWorks or a
transaction described in § 13 or § 14.


§ 16.
MISCELLANEOUS


        16.1    Shareholder Rights. No Employee or Director shall have any
rights as a shareholder of PracticeWorks as a result of the grant of an Option
or a Stock Appreciation Right pending the actual delivery of the Stock subject
to such Option or Stock Appreciation Right to such Employee or Director. Subject
to § 9.3, an Employee's or a Director's rights as a shareholder in the shares of
Stock underlying a Stock Grant which is effective shall be set forth in the
related Stock Grant Certificate.

9

--------------------------------------------------------------------------------


        16.2    No Contract of Employment. The grant of an Option or a Stock
Appreciation Right or a Stock Grant to an Employee or Director under this Plan
shall not constitute a contract of employment or a right to continue to serve on
the Board and shall not confer on a Employee or Director any rights upon his or
her termination of employment or service in addition to those rights, if any,
expressly set forth in the related Option Certificate, Stock Appreciation Right
Certificate, or Stock Grant Certificate.

        16.3    Withholding. Each Option, Stock Appreciation Right and Stock
Grant shall be made subject to the condition that the Employee or Director
consents to whatever action the Committee directs to satisfy the federal tax,
state tax and any other applicable tax or withholding requirements, if any,
which the Committee in its discretion deems applicable to the exercise of such
Option or Stock Appreciation Right or the satisfaction of any forfeiture
conditions with respect to Stock subject to a Stock Grant issued in the name of
the Employee or Director. The Committee also shall have the right to provide in
an Option Certificate, Stock Appreciation Right Certificate or a Stock Grant
Certificate that a Employee or Director may elect to satisfy federal and state
tax withholding requirements through a reduction in the cash or the number of
shares of Stock actually transferred to him or to her under this Plan.

        16.4    Construction. All references to sections (§) are to sections (§)
of this Plan unless otherwise indicated. This Plan shall be construed under the
laws of the State of Delaware. Finally, each term set forth in § 2 shall have
the meaning set forth opposite such term for purposes of this Plan and, for
purposes of such definitions, the singular shall include the plural and the
plural shall include the singular.

        16.5    Other Conditions. Each Option Certificate, Stock Appreciation
Right Certificate or Stock Grant Certificate may require that an Employee or
Director (as a condition to the exercise of an Option or a Stock Appreciation
Right or the issuance of Stock subject to a Stock Grant) enter into any
agreement or make such representations prepared by PracticeWorks, including
(without limitation) any agreement which restricts the transfer of Stock
acquired pursuant to the exercise of an Option or a Stock Appreciation Right or
a Stock Grant or provides for the repurchase of such Stock by PracticeWorks.

        16.6    Rule 16b-3. The Committee shall have the right to amend any
Option, Stock Grant or Stock Appreciation Right to withhold or otherwise
restrict the transfer of any Stock or cash under this Plan to an Employee or
Director as the Committee deems appropriate in order to satisfy any condition or
requirement under Rule 16b-3 to the extent Rule 16 of the 1934 Act might be
applicable to such grant or transfer.

        16.7    Loans. If approved by the Committee, PracticeWorks may lend
money to, or guarantee loans made by a third party to, any Employee or Director
to finance all or a part of the exercise of any Option granted under this Plan
or the purchase of any Stock subject to a Stock Grant under this Plan, and the
exercise of an Option or the purchase of any such Stock with the proceeds of any
such loan shall be treated as an exercise or purchase for cash under this Plan.

        16.8    Provision for Income Taxes. The Committee acting in its absolute
discretion shall have the power to authorize and direct PracticeWorks to pay a
cash bonus (or to provide in the terms of a Stock Option Certificate, Stock
Appreciation Right Certificate or Stock Grant Certificate for PracticeWorks to
make such payment) to an Employee or Director to pay all, or any portion of, his
or her federal, state and local income tax liability which the Committee deems
attributable to his or her exercise of an Option or Stock Appreciation Right or
his or her interest in the shares of Stock issued under his or her Stock Grant
becoming non-forfeitable and, further, to pay any such tax liability
attributable to such cash bonus.

10

--------------------------------------------------------------------------------

        IN WITNESS WHEREOF, PracticeWorks, Inc. has caused its duly authorized
officer to execute this Plan to evidence its adoption of this Plan.

PRACTICEWORKS, INC.

By: /s/ Dennis J. Stockwell
Its: Vice President and General Counsel
Date: October 16, 2001

11

--------------------------------------------------------------------------------
